BUFFINGTON, Circuit Judge.
In this case the insurance company conceded its liability for the death of the deceased, but denied liability for double indemnity in case death resulted from accident. The issue before the jury narrowed to the question whether the deceased committed suicide by driving his automobile over a precipice, and the question on this appeal is whether the trial court erred in refusing to give binding instructions to the jury to find for the company. No principle of law is involved, and the case turns on its own particular proofs. After a careful study of sueh proofs by each Judge singly and a full discussion at conference, the court is of opinion the proofs were sueh that the issue involved had to be submitted to the jury.
Accordingly, the judgment below is affirmed.